Jesse W. Taylor acted as agent for Turner in procuring from Castor a conveyance of the land to Turner in satisfaction of the purchase-money notes held by Turner. In fraud of his principal Taylor procured from Castor, without any consideration, a mineral lease taking same in the name of John H. Eaton. As against Turner this lease was fraudulent and voidable. The foregoing facts were found by the trial court and are not questioned. Appellants Spencer and the Oil  Gas Company claim the minerals under Eaton and set up that they were innocent purchasers for value.
Spencer and the company purchased with constructive notice of the outstanding purchase-money notes against the land. At most, they would have the right to redeem by paying off the notes. The company asked that it be permitted to redeem. Spencer did not.
In the absence of an offer to redeem Spencer could not hold the minerals. But there are other considerations which preclude Spencer and the oil company from asserting the right and equity of innocent purchasers.
First. The mineral lease to Eaton did not convey the minerals in place, but amounts merely "to a grant of the right or option to prospect upon the land for oil, gas, and other minerals, and to reduce these minerals to possession and ownership." Grubb v. McAfee, 109 Tex. 527,212 S.W. 464. This being its nature, they cannot claim to be innocent purchasers. Oil  Pipe Line Co. v. Teel, 95 Tex. 591, 68 S.W. 979.
Second. Castor held under an executory contract. His title was equitable. The superior legal title was not vested in him. Since appellants claim under one who did not have the legal title, but merely an equitable estate, they cannot claim the equity of an innocent purchaser. York's Adm'r v. McNutt, 16 Tex. 13, 67 Am.Dec. 607; Oil  Pipe Line Co. v. Teel, supra; Slaughter v. Coke Co., 34 Tex. Civ. App. 598,79 S.W. 863.
  Affirmed. *Page 1034